Citation Nr: 9923698	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  93-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of fracture of the right thumb, status 
post multiple surgical procedures, to include the issue of 
entitlement to a separate disability rating for a scar on the 
right thumb.

2.  Entitlement to a temporary total rating beyond December 
31, 1991, based upon the need for convalescence following the 
September 1991 excision of a trapezium implant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the claim for an increased 
disability evaluation and the claim for a temporary total 
rating based on the need for convalescence.  During the 
course of this appeal, the veteran was granted a temporary 
total rating for convalescence, effective September 10, 1991.  
This rating was reduced effective January 1, 1992.  In a 
January 1999 statement, the veteran confirmed that he was 
seeking entitlement to a temporary total rating beyond 
December 31, 1991.

The veteran initially requested a hearing before a Member of 
the Board as part of his Substantive Appeal.  However, the 
record shows that the veteran withdrew this request by a 
letter dated in February 1993.  See 38 C.F.R. § 20.702(e) 
(1998).

This matter was previously before the Board in September 1994 
and December 1997, at which time the Board remanded the case 
for additional development.  It has now been returned to the 
Board for further appellate consideration.

The Board notes that in the September 1994 remand, the RO was 
instructed to consider the veteran's claims for a 
gastrointestinal disorder and right wrist condition.  Service 
connection was denied for residuals of right wrist donor site 
bone graft and for an ulcer disorder by a September 1996 
rating decision.  No Notice of Disagreement was ever received 
by the RO on either of these issues.  See 38 C.F.R. 
§§ 20.200, 20.302.  Accordingly, the Board has no 
jurisdiction to consider these issues.


FINDINGS OF FACT

1.  The residuals of the veteran's fracture of the right 
thumb, status post multiple surgical procedures, is manifest 
by pain, loss of strength, and loss of functional dexterity; 
the veteran is able to oppose his thumb to all fingers, 
including the fifth finger.

2.  The residuals of the veteran's fracture of the right 
thumb also includes an adherent, painful scar over the 
dorsoradial aspect of the right thumb; the symptomatology of 
the scar is not duplicative or overlapping of the other 
symptomatology of the service-connected right thumb 
disability.

3.  In February 1991 the veteran underwent excision of a 
trapezio metacarpal fusion at the base of the right thumb and 
replacement of the fusion with a #3 silicone swanson 
prosthesis.  However, he had to undergo an excision of 
trapezium implant of the right thumb in September 1991.

4.  The physician who performed the September 1991 excision 
of a trapezium implant has stated that the veteran reached 
"maximum medical improvement on December 18, 1991."  

5.  No evidence has been submitted to show that the surgical 
procedure performed in September 1991 necessitated 
convalescence beyond December 18, 1991.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 30 percent for residuals of fracture of the right thumb, 
status post multiple surgical procedures, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8515 
(1998).

2.  The criteria of a separate disability rating of 10 
percent for the scar on the dorsoradial aspect of the right 
thumb are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 7804; Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994).

3.  An extension of a temporary total disability evaluation 
on account of the need for convalescence beyond December 31, 
1991, is not warranted.  38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  Service connection was granted for 
healed scars of the right thumb and right ring finger by a 
March 1981 rating decision.  It was noted that he fractured 
the base of the first metacarpal of the right thumb in May 
1966 while playing basketball.  A noncompensable (zero 
percent) disability rating was assigned, effective December 
16, 1980.  The rating was affirmed by the Board in a January 
1982 decision.

It is noted that the evidence on file shows that the 
veteran's right hand is his dominant hand.

In a January 1994 rating decision, the disability was 
reclassified as residuals of old Bennett's fracture of the 
right thumb.  A 10 percent disability rating was assigned 
pursuant to Diagnostic Code 5224, and was effective June 8, 
1983.  However, a subsequent June 1986 rating decision 
granted a 30 percent disability rating pursuant to Diagnostic 
Code 8515, effective June 8, 1983.  At that time the 
disability was identified as residuals of Old Bennett's 
fracture of the right thumb with evidence of damage of the 
small branch nerves of the median nerve distal to carpal 
tunnel.

In March 1988, the veteran underwent an arthrodesis of 
trapeziometacarpal joint of the right hand.  At that time it 
was noted that arthroplasty would not be feasible due to the 
fact that the veteran was a heavy laborer.  Therefore, it was 
elected to perform arthrodesis instead.  

A September 1988 rating decision reflects that the veteran 
was granted a temporary total rating for convalescence due to 
the arthrodesis of the trapeziometacarpal joint of the right 
thumb.  This rating was effective March 16, 1988, and was 
reduced to 30 percent, effective July 1, 1988.  

In February 1989, the veteran sought treatment for poor grip 
strength and continued pain of the right hand.  It was 
determined that there had been a failed fusion of the right 
first carpal metacarpal joint (CMC).  Therefore, another 
arthrodesis of the right first CMC joint was preformed, with 
bone graft from the distal radius.  

The veteran was assigned another temporary total rating for 
convalescence due to arthrodesis of the trapeziometacarpal 
joint of the right thumb by a June 1989 rating decision.  
This temporary total rating was effective February 14, 1989, 
and was reduced effective April 1, 1989.  However, a July 
1989 rating decision extended the temporary total rating to 
June 1, 1989.  

The evidence on file shows that in February 1991 the veteran 
underwent excision of the previous trapezio metacarpal fusion 
at the base of the right thumb and replacement of the fusion 
with a #3 silicone swanson prosthesis.  Thereafter, a 
temporary total rating for convalescence was granted by an 
April 1991 rating decision.  This temporary rating was 
effective February 26, 1991, and was reduced effective May 1, 
1991.

In June 1991, the veteran made his current request for an 
increased disability rating, among other things.  He 
identified treatment from the VA Medical Center (VAMC) in 
Hampton, Virginia, and from F. W. Gwathmey, M.D.

Medical records were obtained from Dr. Gwathmey which covered 
the period from May 1990 to October 1991.  Among other 
things, these records show that following the February 1991 
surgical procedure on the right thumb, he continued to have 
problems with his right thumb and hand.  Therefore, it was 
determined that there had been a failed trapezium implant of 
the right wrist.  Accordingly, an excision of trapezium 
implant was performed on September 10, 1991.  Post-operative 
notes reflect that sensation was intact, and that he moved 
all fingers well.  A follow-up note from later that same 
month noted that the veteran appeared to be doing better, 
that his range of motion was improving, and that his 
activities would be increased.  Similarly, a subsequent 
follow-up note from October 1991 reported that his thumb 
appeared slightly better, and that his activities would be 
increased.  However, it was also noted that his thumb was 
still tender.

In an April 1992 rating decision, the RO determined that no 
change was warranted in the 30 percent disability rating, and 
that the veteran was not entitled to a temporary total rating 
for convalescence.  The RO found that the evidence did not 
show that his condition had become worse, and that his 
surgical procedure was not of such severity as to require at 
least one month convalescence.  The veteran was informed of 
this adverse rating decision by correspondence dated June 3, 
1992.

The veteran's Notice of Disagreement was received later in 
June 1992.  He specifically stated that he wished to appeal 
the RO's decision of June 3, 1992, which denied him 
additional compensation for his right thumb/wrist condition 
and a temporary total rating due to major surgery.

A statement was subsequently received from Dr. Gwathmey, 
dated in August 1992.  In this statement, Dr. Gwathmey 
confirmed that the veteran's last surgical procedure had 
occurred on September 10, 1991, for removal of a prosthesis 
in his thumb.  Dr. Gwathmey reported that the veteran 
required three months of post operative care, including home 
therapy, "before he reached maximum medical improvement on 
December 18, 1991."

VA medical records were also obtained which covered the 
period from April 1990 to June 1992.  Some of these records 
were duplicates of those already on file from Dr. Gwathmey.  
The new records show that in February 1992 the veteran 
reported that his right hand and wrist were aching, and that 
he experienced sharp pain in his hand up to his shoulder.  
Physical examination showed, among other things, a scar over 
the dorsal area of the right thumb.  In April 1992, it was 
noted that the veteran still experienced pain at the base of 
the first metacarpal.  There was some tenderness at the scar, 
and decreased sensation.  These records also contain an April 
1992 X-ray of the right hand and wrist.  This X-ray showed 
deformity of the base of the first metacarpal due to old 
fracture or postoperative change.  There was also absence of 
the greater multangular, which suggested surgical removal.  
Several small bony densities were noted in the region of the 
greater multangular, and it was stated this was due to 
postoperative change.  It was noted that no previous films 
were available for comparison.  The plan at that time was to 
consider a repeat arthroscopy, but it was determined in June 
1992 that no good surgical option was available.

Also obtained was an August 1992 VA progress note which 
reported that the veteran still experienced pain, and that 
the splint did not help.  It was noted that he was not 
currently employed.  He was referred to prosthetics for 
modification of the splint.  Further, he was prescribed 
Tylenol and analgesia balm.

Additional treatment records are also on file from Dr. 
Gwathmey, including follow-up notes from November and 
December 1991.  In November 1991, it was noted that the 
veteran still had some pain in his thumb, but that it seemed 
better than it was before, although the veteran was not sure.  
On December 18, 1991, it was noted that the veteran's range 
of motion was improving, but he still had some discomfort in 
the thumb and some residual of the neuroma pain.  However, it 
was opined that the veteran had probably reached maximum 
improvement.  Therefore, he was discharged at that time.

The case came before the Board in September 1994.  At that 
time, the Board remanded the case for the RO to obtain any 
additional pertinent medical records, and to arrange for an 
orthopedic examination of the veteran to determine the nature 
and extent of the residuals of the old Bennett's fracture of 
the right thumb and the residuals of the right wrist donor 
site bone graft. 

Following the Board's remand, additional medical records were 
obtained from the Hampton VAMC which covered the period from 
January 1991 to August 1994.  These records show treatment 
for a skin rash of the hands in March 1991.  He sought 
treatment from the orthopedic department in March 1992 for a 
painful wrist.  In June 1992, he was assessed with post-
traumatic degenerative joint disease of the right wrist, and 
prescribed an analgesic rub for this condition.  He was 
assessed with chronic pain of the right wrist in January 
1994.  In July 1994, he complained of pain in the right hand, 
and numbness of the right arm.  His right hand was found to 
be sore and very tender.  He had difficulty in making any 
movement.  He was treated for chronic pain of the right thumb 
and back  in August 1994.  Among other things, it was noted 
that he wore a splint on his thumb.

Medical records were also obtained from the VAMC in Richmond, 
Virginia, for the period from April 1990 to June 1992.  
However, these records were duplicates of those already on 
file.

A VA examination of the hand, thumb, and fingers was accorded 
to the veteran in June 1996.  At that time it was noted that 
the veteran first injured his wrist in 1965, and since that 
time had had 4 to 5 operations including a tendon graft from 
the distal radius area.  It was noted that he wore a 
protective splint with the thumb in abduction.  At the 
examination, the veteran complained of chronic pain, as well 
as the inability to grip, pinch, or functionally use the 
right hand for any work.  He also reported that he was unable 
to pick up small objects with his right hand, but that he did 
write with his right hand.  The examiner noted that on 
physical examination the veteran had an adherent, painful 
scar 2.5 cm x 0.8 cm over the dorsoradial aspect of the right 
thumb.  Also, the veteran was able to oppose his thumb to the 
fifth finger slowly and with great effort.  He had no pinch 
strength.  Similarly, he could oppose to all fingers, but 
with great difficulty and no pinch strength.  The examiner 
noted that there were no calluses on the right hand, and no 
measurable or observable atrophy of the right forearm, arm, 
or hand.  However, the examiner found that there was no 
functional dexterity with the right hand, and that the hand 
with the protective splint was useless.  Additionally, the 
examiner noted that X-ray showed good spacing of the  
metacarpal of the right hand.  Based on the foregoing, the 
examiner diagnosed failed resection arthroplasty greater 
multangular right hand.  The examiner also diagnosed chronic 
pain from the scar of the right thumb.

The records show that the veteran did not show for a June 
1996 neurological examination, and that the RO confirmed and 
continued the 30 percent disability rating in a September 
1996 rating decision and concurrent Supplemental Statement of 
the Case. 

In an October 1996 statement, the veteran reported that he 
had had several operations on his hand, and that at present 
there was pain running from his hand to his shoulder and 
neck.  He reported that this condition caused him extreme 
pain.  Further, he stated that bone was grafted from his 
wrist to his thumb, and that both of these places caused 
pain.  

It is noted that a VA examination of the veteran's stomach 
was conducted in January 1997.  No pertinent findings were 
made regarding the veteran's right hand.  

The case came before the Board again in December 1997.  At 
that time, the Board remanded the case for a neurological 
evaluation of the right thumb.  The examiner was to identify 
all motor and sensory impairment attributable to the service-
connected disorder.  The examination report was to summarize 
all significant findings, particularly those related to 
limitation of function.  All indicated tests were to be 
performed.  Also, the examiner was to identify the nerves 
involved, determine and report the type and frequency of 
neurologic symptoms, and provide a current diagnosis.  As an 
additional matter, the RO was to consider the veteran's 
potential entitlement to a separate rating for the scar of 
the right thumb that was described on the June 1996 VA 
examination.  

Following the Board's remand, additional VA medical records 
were obtained that covered the period from February 1997 to 
February 1998.  These records show that the veteran had a 
motor vehicle accident in April 1997, which injured his left 
shoulder.  In June 1997, it was noted that the veteran was 
required to wear a brace on his right wrist for reflex 
sympathetic dystrophy.  He sought treatment in October 1997 
for pain in his back, right arm, right wrist, and stomach.  
Further, he had follow-up treatment in February 1998 for 
carpal tunnel of the right hand and wrist, no other changes 
were noted at that time.  Examination revealed atrophy of the 
thumb extensors.  Range of motion was flexion to 90 degrees, 
extension to 45 degrees, ulnar 30 degrees, "rod" 20 
degrees.  The thumb had full range of motion.  It was noted 
that a new brace was to be ordered for the reflex sympathetic 
dystrophy.

A VA arranged neurological examination was conducted in 
September 1998.  The examiner reviewed the history of the 
veteran's disability, including the fact that he had been 
referred to Richmond by the Hampton VAMC where he was given a 
splint and several medications.  He was reportedly told that 
nothing else could be done.  It was noted that the veteran's 
right hand was sensitive to touch, particularly over the 
volar aspect of the thumb.  Also noted was that at times 
sharp pain would shoot up to the veteran forearm to the 
shoulder.  The veteran reported that he could hardly grasp 
with his right hand.  

The examiner noted that on neurologic examination, the 
veteran was alert with intact higher cortical functions.  
There was no apparent memory disturbance.  "Affect 
appropriate Cranial Nerves; II-III by individual nerve 
testing."  Regarding the motor system, the examiner found 
mild thenar atrophy on the right, and a weak hand grip.  
Reflexes were preserved with 2+ biceps jerk bilaterally, and 
1+ triceps jerk.  With respect to the sensory system, the 
examiner found hyperpathia in radial nerve distribution on 
right positive Tinel's sign at the wrist.  Based on the 
foregoing, the examiner's impressions were traumatic 
neuropathy, right radial nerve; and partial neuropathy right 
median nerve at the wrist.  In an addendum, the examiner 
reported that the veteran complained of constant pain on the 
volar aspect of the right thumb, and, as noted on the 
examination, it was sensitive to even light touch.  Motor 
strength on the right hand was noted to be weak, with grade 
of 4/5.  The examiner also noted that the veteran could 
perform opposition of the right thumb and "right little with 
weakness."


Legal Criteria: Increased Ratings.  The disability must be 
reviewed in relation to its history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are:  interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which or two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

The RO has assigned a 30 percent rating for the veteran's 
residuals of fracture of the right thumb, status post 
multiple surgical procedures, pursuant to 38 C.F.R. § 4.124, 
Diagnostic Code 8515.  Under this Diagnostic Code, a 10 
percent evaluation is warranted for mild incomplete paralysis 
of the median nerve of the major upper extremity.  A 30 
percent rating requires moderate incomplete paralysis, while 
a 50 percent rating is assigned for severe incomplete 
paralysis of the median nerve group, (major extremity).  A 70 
percent rating is warranted for complete paralysis of the 
median nerve; the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.

As the most recent VA examination shows radial nerve 
impairment, the veteran's disability could also be rated as 
analogous to 38 C.F.R. § 4.124a, Diagnostic Code 8514 for 
paralysis of the musculospiral nerve (radial nerve).  Under 
this Diagnostic Code, mild incomplete paralysis of the major 
hand warrants a 20 percent rating.  Moderate incomplete 
paralysis of the major hand warrants a 30 percent disability 
rating.  A 50 rating is appropriate where severe incomplete 
paralysis of the radial nerve is demonstrated.  A 70 percent 
disability rating requires complete paralysis of the radial 
nerve, including such symptoms as drop of hand and fingers, 
wrist and fingers perpetually flexed, the thumb adducted 
falling within the line of the outer border of the index 
finger; cannot extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously.

Historically, the RO has also evaluated the disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5224.  This 
Diagnostic Code applies to ankylosis of the thumb where 
favorable ankylosis is rated 10 percent disabling for either 
the major or minor hand and unfavorable ankylosis is rated 20 
percent disabling, also for either the major or minor hand.  
As this Code does not provide for a disability rating in 
excess of 20 percent, it is not for application in the 
instant case.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that his right thumb disorder is more disabling than 
contemplated by the current evaluation.  Therefore, his claim 
for an increased evaluation is well-grounded.  VA has 
afforded the veteran several medical examinations, obtained 
medical records from health care providers who have treated 
the veteran, and he has not identified any additional 
pertinent evidence that is not of record.  Therefore, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).

As a preliminary matter, the Board is of the opinion that in 
evaluating the residuals of the fracture of the right thumb 
as analogous to the criteria of Diagnostic Code 8515, the RO 
acknowledged that the residuals of the fracture to the right 
thumb incorporated an overall disability of the right hand.  


Increased rating.  In the instant case, the Board notes that 
it has taken into consideration the guidelines of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, in evaluating the severity of the 
veteran's residuals of fracture to the right thumb.  
Furthermore, the Board finds that these regulations are 
applicable to the instant case since the evidence clearly 
shows that these residuals are manifest by pain in the right 
thumb and hand, a weakened hand grip, and loss of functional 
dexterity of his right hand.  

The veteran's residuals of fracture for a right thumb are 
currently rated as 30 percent under Diagnostic Code 8515, for 
moderate incomplete paralysis of the median nerve group, 
(major extremity).  The Board notes that in spite of his pain 
and weakened hand grip, the June 1996 VA examination shows 
that the veteran is still able to oppose his thumb to the 
fifth finger slowly and with great effort and no pinch 
strength.  He could also oppose to all fingers on this 
examination with great difficulty and no pinch strength.  On 
the September 1998 VA neurologic examination, the veteran was 
still able to perform opposition of his right thumb.  
Furthermore, motor strength of the right hand was found to be 
4/5.  Based on these results, the Board finds that, even with 
his complaints of pain, the veteran does not have severe 
incomplete paralysis of the median nerve group, (major 
extremity).  Therefore, the veteran does not meet or nearly 
approximate the criteria necessary for the next higher rating 
of 50 percent under either Diagnostic Code 8514 or 8515.  
38 C.F.R. § 4.124a.  As he is not entitled to the next higher 
rating of 50 percent, then it is axiomatic that he is not 
entitled to a higher rating of 70 percent under either 
Diagnostic Code.  

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  Since both Diagnostic Code 8514 and 8515 concern 
paralysis of the hand, the veteran is not entitled to 
separate ratings for radial and median nerve impairment.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the schedular 
criteria necessary for a disability rating in excess of 30 
percent for residuals of fracture of the right thumb, status 
post multiple surgical procedures.  Therefore, his claim for 
an increased rating on a schedular basis must be denied.

Scar of right thumb.  As stated above, the provisions of 38 
C.F.R. § 4.14 preclude the assignment of separate ratings for 
the same manifestations under different diagnoses.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259, 261-262 (1994).  In this regard, the Board 
notes that the June 1996 VA examination found a painful, 
adherent scar on the veteran's right thumb.  The medical 
evidence on file does not show that the symptomatology of the 
scar is duplicative or overlapping of the symptomatology of 
the veteran's right thumb disability evaluated under 
Diagnostic Codes 5224 and 8515.  Therefore, the Board 
concludes that the veteran is entitled to a separate rating 
for the scar of his right thumb.  Diagnostic Code 7804 
provides for a 10 percent rating for a superficial scar which 
is tender and painful on objective demonstration.  In view of 
the June 1996 VA examination findings that the scar was 
adherent and painful, as well as the diagnosis given at this 
examination of chronic pain from the scar of the right thumb, 
the Board concludes that the criteria for the assignment of a 
separate 10 percent rating for this scar are met.


Legal Criteria: Temporary Total Rating for Convalescence.  A 
total disability rating following hospital discharge or 
outpatient release may be assigned, effective from the date 
of hospital admission or outpatient treatment and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge or outpatient 
release, where the treatment of a service-connected 
disability results in: (1) Surgery necessitating at least one 
month of convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement or continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. 
§ 4.30 (1998).  Further, extensions of 1, 2, or 3 months may 
be made beyond the initial 3 month period.  38 C.F.R. 
§ 4.30(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that notations 
in the medical record as to the veteran's incapacity to work 
after surgery must be taken into account in the evaluation of 
a claim brought under the provisions of 38 C.F.R. § 4.30.  
See Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).

The Court has also held that the criteria contained in 
38 C.F.R. § 4.30 for a temporary total disability rating for 
convalescence requires that a report, rendered near the time 
of a hospital discharge or outpatient release, which 
indicates that a surgical procedure had been performed that 
would require at least one month for the veteran to return to 
a healthy state.  The Court also noted that it would be 
proper for a later medical opinion, issued close to the time 
of discharge or release, to explain how long a period of 
convalescence would have been needed.  Felden v. West, 11 
Vet. App. 427, 430 (1998).  Furthermore, the Court has noted 
that the term "convalescence" does not necessarily entail 
in-home recovery, and that a determination about whether a 
one-month period of convalescence is needed after a surgical 
procedure is a finding of fact.  

In the instant case, the only medical opinion regarding the 
veteran's need for convalescence is the August 1992 statement 
of Dr. Gwathmey that the veteran reached "maximum medical 
improvement on December 18, 1991."  This finding is 
supported by Dr. Gwathmey's treatment records from this 
period as well.  No additional evidence has been submitted to 
show that the veteran required convalescence beyond December 
18, 1991.  Moreover, no evidence is on file which shows that 
the veteran has had any subsequent medical treatment that has 
required convalescence.  Therefore, the Board must conclude 
that the veteran is not entitled to a temporary total rating 
beyond December 31, 1991, based upon the need for 
convalescence following the September 1991 excision of a 
trapezium implant.


ORDER

Entitlement to a disability rating in excess of 30 percent on 
a schedular basis for residuals of fracture of the right 
thumb, status post multiple surgical procedures, is denied.

Entitlement to a separate disability rating of 10 percent for 
a scar on the right thumb is granted.

Entitlement to a temporary total rating beyond December 31, 
1991, based upon the need for convalescence following the 
September 1991 excision of a trapezium implant, is denied.


REMAND

The Board notes that 38 C.F.R. § 3.321(b)(1) provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, 
(redesignated as the Under Secretary for Benefits) 
(hereinafter, Director) for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996) 
and Bagwell v. Brown, 9 Vet. App. 337 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Further, 38 C.F.R. § 4.16(b) provides for a total rating and 
is applicable where a claimant is unable to secure or follow 
a substantially gainful occupation by reason of service-
connected disability.  In contrast to section 3.321(b)(1), 
section 4.16(b) does not require a finding that the schedular 
ratings are inadequate to compensate for the average 
impairments in earning capacity caused by particular 
disabilities, but requires only a finding that the service-
connected disabilities render a particular veteran 
unemployable.  The Court has held that the Board is required 
to consider this matter in an increased rating case where the 
record indicates that the veteran may be unable to work as a 
result of service-connected disability.  The analysis in 
Floyd would appear to also apply to a total rating claim 
based on unemployability under 38 C.F.R. § 4.16(b) in view of 
that section's similar requirement of referral to the 
Director when the issue is raised in an increased rating 
case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The RO did not consider assignment of an extraschedular 
rating for the veteran's right thumb disorder, nor has the 
veteran specifically alleged that he is entitled to an 
extraschedular rating.  Nevertheless, the Court and General 
Counsel for VA have held that the Board is required to 
address the issue of an extraschedular rating where the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability or where the evidence 
indicates that the veteran may be unable to work due to 
service-connected disabilities.  See VAOPGCPREC 6-96 (1996) 
for a discussion as to when the Board is required to address 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) or 38 C.F.R. § 4.16(b).  

In the instant case, the Board notes that the veteran has 
received multiple surgeries on his right thumb, and it was 
reported in the August 1992 progress note that the veteran 
was unemployed.  Further, the medical records from March 1988 
show that the veteran underwent arthrodesis because an 
arthroplasty would not be feasible due to the fact that the 
veteran was a heavy laborer.  Therefore, the Board is of the 
opinion that the veteran may be entitled to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) or § 4.16(b).

However, the Board notes that the record shows that no 
evidence or assertions have been presented as to the 
veteran's current employment status, nor is it clear that the 
veteran was unemployed in August 1992 because of his right 
thumb disorder.  Additionally, it does not appear that the 
veteran has had any surgeries on his right thumb since 1991.  
Thus, the Board finds that additional development is 
necessary to make an accurate determination as to whether the 
veteran is entitled to an extraschedular rating.

As an additional matter, the Board notes that the governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (1998).  In order to perfect an 
appeal, the appellant must file a Notice of Disagreement with 
a determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of its 
determination to him or her.  Otherwise, that determination 
will become final.  38 C.F.R. § 20.302 (1998).  A written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.201 (1998).

In March 1997, the RO denied the veteran's claim for an 
annual clothing allowance.  Thereafter, the veteran submitted 
a statement in November 1997 wherein he expressed his desire 
that the Board review his claim for an annual clothing 
allowance.  Thus, by this statement the veteran expressed 
disagreement with the RO's decision and his desire for 
appellate review.  In short, the November 1997 statement 
qualifies as a Notice of Disagreement.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.201.  However, it does not appear that the 
veteran has ever been issued a Statement of the Case on this 
issue.  

This issue must therefore be remanded to the RO for 
appropriate procedural compliance, including the issuance of 
a Statement of the Case.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. 
§§ 19.26, 19.29, and 19.30.  Once the RO issues a Statement 
of the Case regarding the underlying issue, the veteran will 
be able to obtain appellate review by filing a VA Form 9 
(Substantive Appeal) or its equivalent with the RO.

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide an account of his 
employment history and any unusual or 
exceptional factors that might entitle 
him to an extraschedular rating for his 
right thumb disability under 38 C.F.R. 
§ 3.321(b)(1) or 4.16(b), such as the 
effect his right thumb disability has had 
on his ability to obtain and retain 
employment.  The veteran should be 
advised that he can submit additional 
evidence, such as attendance records from 
his employers, medical disability slips, 
tax records and any other evidence which 
would reflect the periods he was unable 
to work due to his service-connected 
right thumb disorder.

2.  After completing any additional 
development deemed necessary, the RO 
should then determine whether the 
veteran's case should be referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Services (now 
the Under Secretary for Benefits) for 
consideration of assignment of an 
extraschedular evaluation.

3.  The RO should furnish the veteran 
with a Statement of the Case which 
addresses the issue of entitlement to an 
annual clothing allowance.  This document 
should include a summary of the 
applicable law and regulations, with 
appropriate citations, and a discussion 
of how such law and regulations affected 
the underlying issue of entitlement to an 
annual clothing allowance.  The veteran 
should also be informed that he has sixty 
(60) days from the date the Statement of 
the Case is issued in which to perfect 
his appeal by the filing of a VA Form 9 
or its equivalent.

Thereafter, if the RO determines that referral for an 
extraschedular rating is not appropriate, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case regarding this matter and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.

With respect to the clothing allowance issue, if the veteran 
perfects his appeal to the underlying issue, the case should 
be returned to the Board, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

